JOHNSON, Judge.
Calvin Haney has filed a petition in this court for leave to petition the Circuit Court of Clarke County for a writ of error coram nobis. Haney was convicted in the Circuit Court of Clarke County of carnal knowledge of a girl under the age of twelve years. He appealed to this court and the judgment of -conviction . was .affirmed. Haney v. State, 42 Ala.App. 94, 153 So.2d 652.
The Attorney General has filed a motion to dismiss the petition filed in this court and assigns, among others, the following grounds:
“2. For that said petition is vague, uncertain, indefinite and unintelligible.
“3. For that said petition failed to make adequate showing of the substantiality of petitioner’s claim to enable this Honorable Court to ascertain whether the facts alleged would afford prima facie just ground for application to the trial court.
“4. For that said petition and the facts alleged therein lack a probability of truth.
“5. For that said petition states mere conclusions of the pleader.
“6. For that said petition fails to show that the alleged facts were unknown to petitioner at the time of trial.
“7. For that said petition presents a matter of the adequacy of petitioner’s trial counsel, a matter which was raised and adjudicated in the trial court and in the Court of Appeals.’’
After a careful examination of Haney’s petition, we conclude that the grounds of the Attorney General’s motion to dismiss are well taken. The motion is granted and the petition for leave to petition for Writ of error coram nobis is dismissed.
Motion granted. Petition dismissed.